Citation Nr: 0428040	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to an increased evaluation for stress 
reaction of the right tibia with iliotibial band tendonitis 
and retropatellar pain syndrome, currently assigned a 10 
percent disability evaluation.

2. Entitlement to an increased evaluation for stress reaction 
of the left tibia with iliotibial band tendonitis and 
retropatellar pain syndrome, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana, which denied the benefits sought on 
appeal.  The veteran, who had verified active service from 
January 1999 to February 2000, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the veteran's case for further development 
in September 2003, and that development was completed by the 
Appeals Management Center.  The case has since been returned 
to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the RO sent a letter to the veteran in 
September 2001 informing him of the division of 
responsibilities in obtaining the evidence.  However, the 
letter did not specifically notify him of the information or 
evidence necessary to substantiate his claims for increased 
evaluations.  The Court has indicated that such specific 
notice is required to comply with the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Given the guidance 
from the Court, this procedural error must be addressed prior 
to final appellate review.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board observes that private medical records dated in 
November 2002 indicated that further laboratory studies and 
nerve conduction studies should be obtained before any 
recommendations could be made.  
However, the claims file does not contain any treatment 
records dated after November 2002.  Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's service-
connected disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claims 
for an increased evaluation, and the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

2.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his stress reactions of the right 
and left tibias.  After acquiring 
this information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
VA outpatient records dated from 
November 2002 to the present.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




